EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 4, the term “the outer spherical surface” has been changed to “an outer spherical surface” to correct an antecedent basis issue.
In claim 1, line 4, the term “the inner ring” has been changed to “an inner ring” to correct an antecedent basis issue.
In claim 12, line 2, the term “its outer cylindrical surface” has been replaced by “an outer cylindrical surface of the rod” to correct the use of the indefinite pronoun “its”.
In claim 15, line 1, the word “its” has been deleted to correct the use of the indefinite pronoun “its”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claim 1. More specifically, the prior art fails to teach an articulated support with an inner ring having both an outer spherical surface and a cutting knife. Kukulski et al. (US 2017/0361855 A1) is the most relevant reference. Kukulski teaches an articulated support (Fig. 1) comprising a body (9, 12) with an internal spherical surface (inside of 9) in which an outer spherical surface of an inner ring (6) is movably mounted. However, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure because they relate to articulated supports using cutting tools to absorb energy: US-20200164903-A1; US-20130270210-A1; US-10252734-B2; US-10994755-B2 ; US-9290189-B2; and WO-2016088012-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617